Citation Nr: 0833407	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1980 to July 1983 and 
from February 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a low back disability.    

On his VA Form 9, the veteran requested a central office 
hearing.  A hearing was subsequently scheduled for him in 
October 2008.  However, in an August 2008 correspondence, the 
veteran requested that the Board proceed with a decision as 
he was unable to attend the hearing.  The Board finds that 
the hearing request has been withdrawn.  38 C.F.R. § 20.702 
(2007).  

As explained in the following decision, the Board has 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
low back disability has been received.  The issue of service 
connection for low back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in a September 2000 rating decision; the veteran 
did not appeal the decision.

2.  Evidence received since the September 2000 rating 
decision was not previously considered and raises a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability.




CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied a claim 
for service connection for a low back disability is final.  
38 U.S.C.A. §§ 7105 (West 1991, West 2002); 38 C.F.R. §§ 
3.160, 20.302, 20.1103 (2000, 2007).

2.  New and material evidence having been submitted, the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a September 2000 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the September 2000 decision became 
final because the veteran did not file a timely appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in July 
2000.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and post-service treatment records.  The RO acknowledged that 
the veteran had been treated in service for a low back injury 
and that he had a current back disability.  However, in 
denying the veteran's service connection claim, it found that 
there was no evidence linking the veteran's current back 
disability to service. 

The Board finds that the evidence received since the last 
final decision is neither cumulative nor redundant of other 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

Evidence received since the last final decision on the 
veteran's claim for service connection for a low back 
disability includes a September 2006 VA examination report 
and December 2007 addendum report.  Of significance, the 
December 2007 addendum report noted that it was as least as 
likely as not that in-service low back muscle 
spasms/mechanical low back pain permanently worsened the 
veteran's lumbar spinal canal stenosis beyond its natural 
progression and resulted in the current lumbar spine 
degenerative joint disease.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Since the evidence now shows that the veteran has a current 
back disability related to service, the claim for service 
connection for a low back disability is reopened and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.


ORDER

New and material evidence to reopen claim for entitlement to 
service connection for a low back disability has been 
presented, and to this extent, the appeal is allowed.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
low back disability, the Board must now consider the issue on 
a de novo basis.  

In this case, review of the service treatment records show 
that the veteran was seen on several occasions for complaints 
of low back pain.  In May 1988, he underwent spinal x-rays to 
rule out suspected compression fracture; there was some 
straightening of the lumbar spine and minimal levoscoliosis, 
but no fracture was seen and the disc spaces were well-
maintained.  He was seen again for low back pain and muscle 
spasm in the lumbar spine; diagnoses included mechanical low 
back pain.  

The RO requested an examination with opinion as to whether 
any current back disability was related to service.  
Following a VA examination in September 2006, the diagnoses 
included spinal canal stenosis and multi-level disc bulging.  
It was indicated that Dr. Rao, a rehabilitation physician, 
had been consulted and that the repetitive bending and 
lifting in service could have aggravated the congenital 
spinal stenosis.  

In view of the inadequacy of the September 2006 opinion, the 
case was sent back to the physician's assistant who had 
conducted the examination for clarification.  In a December 
2007 opinion, the physician's assistant indicated that it was 
as likely as not that the in-service low back muscle 
spasms/mechanical low back pain permanently worsened the 
veteran's lumbar spinal canal stenosis beyond its natural 
progression and resulted in the current lumbar spine 
degenerative joint disease.  He stated that Dr. Rao, a 
psychiatrist, had been consulted regarding the case.  He 
added that it would be speculative to opine whether the 
degenerative disc disease of the lumbar spine is the result 
of any inservice injury.  While it was indicated that the 
spinal stenosis was aggravated in service, the examiner did 
not specify what permanent increase in back pathology could 
be related to the veteran's period of active service.  

Based on review of the evidence, the Board finds that the 
December 2006 VA examination and the addendum are not 
adequate to make a determination of what, if any, current 
back pathology is related to active duty.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA orthopedic/neurologic examination 
by a physician to determine the nature, 
extent, and etiology of any low back 
disability that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any low back disability found, the 
examiner should be requested to 
indicate whether there is a 50 percent 
probability or greater that clinical 
onset began in service or is otherwise 
related to active service.  If it is 
determined that spinal stenosis is 
congenital in nature and was present 
and increased in severity in service, 
the examiner should specify the base 
line of disability that pre-existed 
service and the permanent, measurable 
level of increase in the disability 
that is due to service.  In answering 
this question, the examiner should 
address the service and post-service 
medical records, and September 2006 VA 
examination report and addendum.  
Complete rationale should be given for 
all opinions reached.  

2  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for low 
back disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


